2:18-cv-02186-CSB-EIL # 22   Page 1 of 4                              E-FILED
                                           Tuesday, 18 June, 2019 05:05:50 PM
                                                 Clerk, U.S. District Court, ILCD
2:18-cv-02186-CSB-EIL # 22   Page 2 of 4
2:18-cv-02186-CSB-EIL # 22   Page 3 of 4
        2:18-cv-02186-CSB-EIL # 22          Page 4 of 4



                                CERTIFICATE OF SERVICE
       The undersigned, an attorney, certifies that on June 18, 2019, she caused a true and correct

copy of the foregoing RULE 68 OFFER OF JUDGMENT to be filed with the Court by electronic

filing protocols, and that the same will therefore be electronically served upon all attorneys of

record registered with the Court’s ECF/CM system.


                                                            /s/ Monica H. Khetarpal
                                                                   Monica H. Khetarpal
